 

Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of July 15,
2013 (the “Effective Date”) by and between USA Compression Management Services,
LLC, a Delaware limited liability company (hereafter the “Company”), and William
G. Manias (“Employee”).

WHEREAS, Employee and the Company desire to enter into this Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, Employee and the Company, intending to be legally bound, do
hereby agree as follows:

1. Employment.  During the Employment Period (as defined in Section 4 below),
the Company shall employ Employee, and Employee shall serve, as Vice President
and Chief Operating Officer of the Company.

2. Duties and Responsibilities of Employee.

(a)



During the Employment Period, Employee shall: (i) devote all of Employee’s
business time and attention to the business of the Company and its Affiliates
(as defined below) (collectively, the “Company Group”, which term shall include,
for the avoidance of doubt, any subsidiaries or other entities that become
Affiliates of the Company from and after the date hereof), as applicable,
(ii) will act in the best interests of the Company Group and (iii) will perform
with due care Employee’s duties and responsibilities. Employee’s duties will
include those normally incidental to the position of Chief Operating Officer, as
well as whatever additional duties may be assigned to Employee by the Chief
Executive Officer or the board of directors of USA Compression GP, LLC (the
“Board”), which duties may include, without limitation, providing services to
members of the Company Group in addition to the Company. Employee agrees to
cooperate fully with the Board and not to engage in any activity that interferes
with the performance of Employee’s duties hereunder. During the Employment
Period, Employee will not hold any type of outside employment, engage in any
type of consulting or otherwise render services to or for any other person or
business concern without the advance written consent of the Board; provided,
that the foregoing shall not preclude Employee from managing private
investments, participating in industry and/or trade groups, engaging in
volunteer civic, charitable or religious activities, serving on boards of
directors of charitable not‑for‑profit entities or, with the consent of the
Board, which consent is not to be unreasonably withheld, serving on the board of
directors of other entities, in each case as long as such activities,
individually or in the

1

 

--------------------------------------------------------------------------------

 

 

aggregate, do not materially interfere or conflict with Employee’s
responsibilities to the Company.

(b)



Employee represents and covenants that Employee is not the subject of or a party
to any employment agreement, non‑competition covenant, nondisclosure agreement,
or any other agreement, covenant, understanding, or restriction that would
prohibit Employee from executing this Agreement or the Amended and Restated
Limited Liability Company Agreement of USA Compression Holdings, LLC, dated as
of December 23, 2010 (as amended, the “Operating Agreement”) and fully
performing Employee’s duties and responsibilities hereunder or thereunder, or
would in any manner, directly or indirectly, limit or affect the duties and
responsibilities that may now or in the future be assigned to Employee
hereunder.

(c)



Employee acknowledges and agrees that Employee owes the Company Group a duty of
loyalty as a fiduciary of the Company Group, and that the obligations described
in this Agreement are in addition to, and not in lieu of, the obligations
Employee owes the Company Group under the common law.

3. Compensation.

(a)



During the Employment Period, the Company shall pay to Employee an annualized
base salary of $275,000 (the “Base Salary”) in consideration for Employee’s
services under this Agreement, payable on a bi‑weekly basis, in conformity with
the Company’s customer payroll practices for similarly situated employees. The
Board will annually review the Base Salary, which may be increased but not
decreased during the Employment Period based on Employee’s performance and
market conditions.

(b)



During the Employment Period, Employee shall be entitled to participate in the
bonus programs established for employees of the Company, as may be amended from
time to time. The performance targets that must be achieved in order to be
eligible for certain bonus levels shall be established by the Board each year
within 90 days following the start of the applicable fiscal year, in its sole
discretion, and communicated to Employee. If the Board determines that Employee
meets the performance targets established for a particular fiscal year, then his
bonus for that year (the “Annual Bonus”) will be in an amount up to $137,500
(the “Target Annual Bonus”), in accordance with the terms of the bonus program
in effect for the applicable year, which amount shall be prorated for less than
a full year of service for the fiscal year ending December 31, 2013. In
addition, in the event Employee outperforms and exceeds the performance targets
established for a particular fiscal year, Employee may receive an
additional outperformance bonus for the applicable year, in an amount determined
in the sole discretion of the Board (an “Outperformance

2

 

--------------------------------------------------------------------------------

 

 

Bonus”). The Annual Bonus and any Outperformance Bonus shall be paid no later
than March 15 of the year following the year in which the Annual Bonus or
Outperformance Bonus is earned, and shall not be payable unless Employee remains
employed by the Company on the date that such bonus is paid, except in the case
of a termination of Employee due to the death or Disability of Employee, by the
Company for convenience, or a resignation by Employee for Good Reason, in which
case Employee will be entitled to (i) the entire amount of any earned Annual
Bonus for the year preceding the year in which Employee dies, becomes Disabled,
is terminated by the Company for convenience or resigns for Good Reason and
(ii) a pro rata portion (based on the number of days employed during the year)
of any earned Annual Bonus for the year in which Employee dies, becomes
Disabled, is terminated by the Company for convenience or resigns for Good
Reason in each case in the year following the year to which the applicable bonus
relates.

4. Term of Employment. The initial term of this Agreement shall be for the
period beginning on the Effective Date and ending on the second anniversary of
the Effective Date (the “Initial Term”). 
On the second anniversary of the Effective Date and on each subsequent
anniversary thereafter, this Agreement shall automatically renew and extend for
a period of 12 months (each such 12‑month period being a “Renewal Term”) unless
written notice of non‑renewal is delivered from either party to the other not
less than 90 days prior to the expiration of the then‑existing Initial Term or
Renewal Term.    Notwithstanding any other provision of this Agreement,
Employee’s employment pursuant to this Agreement may be terminated at any time
in accordance with Section 6.  The period from the Effective Date
through the expiration of this Agreement or, if
sooner, the termination of Employee’s employment pursuant to this
Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”

5. Benefits.  Subject to the terms and conditions of this Agreement, Employee
shall be entitled to the following benefits during the Employment Period:

(a)



Reimbursement of Business Expenses.    Subject to Section 24 hereof (regarding
section 409A compliance), the Company agrees to reimburse Employee for
Employee’s reasonable business‑related expenses incurred in the performance of
Employee’s duties under this Agreement; provided, that Employee timely
submits all documentation for such reimbursement, as required by Company policy
in effect from time‑to‑time.    Employee is not permitted to receive a
payment in lieu of reimbursement under this Section 5(a).

(b)



Benefits.    During the Employment Period, Employee and where applicable
Employee’s spouse and dependents shall be eligible to participate in the
same benefit plans or fringe benefit policies, other  than severance programs,
such as health, dental, life insurance, vision, and 401(k), as are offered to
members of the Company’s executive management and in each case on no less
favorable than the terms of benefits generally available to

3

 

--------------------------------------------------------------------------------

 

 

the employees of the Company (based on seniority and salary level), subject to
applicable eligibility requirements and the terms and conditions of all plans
and policies.

(c)



Paid Time Off.    During the Employment Period, Employee shall accrue paid time
off (“Paid Time Off”) at a rate of 20 days per calendar year during the
Employment Period; provided,  however, that Employee shall cease accruing Paid
Time Off once Employee has accrued 20 unused days’ worth of Paid Time Off, and
such accrual will begin again only after Employee has used accrued Paid Time Off
such that Employee’s accrued entitlement to Paid Time Off is once again less
than 20 days.    Employee shall take Paid Time Off in accordance with all
Company policies and with due regard for the needs of the Company Group.

6. Termination of Employment.

(a)



Company’s Right to Terminate Employee’s Employment for Cause.    The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.”  For purposes of this Agreement, “Cause” shall mean:

(i)



any material breach of this Agreement or the Operating Agreement by Employee,
including, without limitation, the material breach of any representation,
warranty or covenant made under this Agreement or the Operating Agreement by
Employee;

(ii)



Employee’s breach of any applicable duties of loyalty to the Company or any of
its Affiliates, gross negligence or material misconduct, or a significant act or
acts of personal dishonesty or deceit, taken by Employee, in the performance of
duties and services required of Employee that is demonstrably and significantly
injurious to the Company or any of its Affiliates;

(iii)



conviction of Employee of a felony or crime involving moral turpitude;

(iv)



Employee’s willful and continued failure or refusal to perform substantially
Employee’s material obligations pursuant to this Agreement or the Operating
Agreement or follow any lawful and
reasonable directive from the Chief Executive Officer or the Board, other than
as a result of Employee’s incapacity; or

(v)



a violation of a federal, state or local law or regulation applicable to the
business of the Company that is demonstrably and significantly injurious to the
Company.



4

 

--------------------------------------------------------------------------------

 

 

Prior to Employee’s termination for Cause, the Company must give written notice
to Employee describing the act or omission of Employee giving rise to the
determination of Cause and, in respect of circumstances capable of cure, such
circumstances must remain uncured for 15 days following receipt by Employee of
such written notice, provided, that Employee shall not be entitled to cure any
such acts or omissions if Employee has previously cured any acts or omissions in
the immediately preceding six months.

(b)



Company’s Right to Terminate for Convenience.    The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, with written notice to Employee, subject to the
provisions of Section 6(g) regarding the severance benefits.  For purposes of
this Agreement, the Company’s failure to renew the Agreement at the end of
Initial Term or a Renewal Term shall be deemed a termination of Employee’s
employment for convenience.

(c)



Employee’s Right to Terminate for Good Reason.  Employee shall have the right to
terminate Employee’s employment with the Company at any time for “Good Reason.” 
For purposes of this Agreement, “Good Reason” shall mean:

(i)



a material breach by the Company of any of its covenants or obligations under
this Agreement, the Operating Agreement or any other material agreement with
Employee;

(ii)



any material reduction in Employee’s Base Salary, other than a reduction that is
generally applicable to all similarly situated employees of the Company;

(iii)



a material reduction by the Company in Employee’s duties, authority,
responsibilities, job title or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced duties,
authority, responsibilities, job title or reporting relationships;

(iv)



a material reduction of the facilities and perquisites available to Employee
immediately prior to such reduction, other than a reduction that is generally
applicable to all similarly situated employees of the Company; or

(v)



the relocation of the geographic location of Employee’s principal place
of employment by more than 50 miles from 

5

 

--------------------------------------------------------------------------------

 

 

the location of Employee’s principal place of employment as of the Effective
Date.

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion of Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied:  (A) the condition giving rise to
Employee’s termination of employment must have arisen without Employee’s written
consent; (B) Employee must provide written notice to the Board of such condition
within 30 days of the initial existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Board; and (D) the date of Employee’s termination of
employment must occur within the 90‑day period after the initial existence of
the condition specified in such notice, in which case, if Good Reason is found
to exist and Employee otherwise complies with Section 6(g), Employee will be
entitled to receive the severance benefits provided in Section 6(g).

(d)



Death or Disability.  Upon the death or Disability (as defined below) of
Employee, Employee’s employment with Company shall terminate and the Company
shall have no further obligation to Employee, or Employee’s successor(s) in
interest; provided, that the Company shall pay to Employee or the estate of
Employee the amounts set forth in Section 6(h), plus any Annual Bonus or
Outperformance Bonus provided for in Section 3(b).  For
purposes of this Agreement, “Disability” shall mean that Employee is unable to
perform the essential functions of Employee’s position, with reasonable
accommodation, due to an illness or physical or mental impairment or other
incapacity which continues for a period in excess of 20 consecutive weeks.  The
determination of Disability will be
made by a physician selected by Employee and acceptable to the Company or its
insurers, with such agreement to the acceptability not to be unreasonably
withheld.

(e)



Employee’s Right to Terminate for Convenience.  Employee shall have the right to
terminate Employee’s employment with the Company for convenience at any time and
for any reason, or no reason at all, upon 30 days’ advance written notice to the
Company.

(f)



Termination upon Non‑Renewal of the Agreement.  Except as otherwise mutually
agreed between the Company and Employee, if the Company or Employee provides the
other party with a written notice of non‑renewal of this Agreement in
accordance with Section 4, Employee’s employment with
Company shall automatically terminate upon the expiration of the then-applicable
Initial Term or Renewal Term, as applicable.

6

 

--------------------------------------------------------------------------------

 

 

(g)



Effect of Termination for Convenience or Good Reason Resignation.  If Employee
incurs a Separation from Service (as defined below) due to Employee’s employment
terminating pursuant to Sections 6(b) or 6(c) (regarding termination for
convenience and resignation for Good Reason) above and
Employee:  (x) executes within 45 days following the date of
Employee’s Separation from Service, and does not revoke, a release of all claims
in a form satisfactory to the Company, which such form will be promptly provided
by Company to Employee on or before his Separation from Service substantially in
the form of release contained at
Exhibit A (the “Release”); and (y) abides by Employee’s continuing obligations hereunder, including, without limitation,
the provisions of Sections 8 and 9 hereof (regarding confidentiality and
non‑competition),
then Employee shall be entitled to the following, in addition to the amounts
described in Section 6(h), and any Annual Bonus or Outperformance Bonus provided
for in Section 3(b):

(i)



Severance Pay.  The Company shall make severance payments to Employee in an
aggregate amount equal to one times Employee’s Base Salary as in effect as of
the date of Employee’s termination of employment (or Base Salary for any
preceding year in the Employment Period, if greater) (the “Severance Payment”).
 If payable, the Severance Payment will be made, as applicable, in
equal semi‑monthly installments over the one‑year period following the date of
Employee’s Separation from Service (the “Severance Period’), in accordance with
the Company’s regular payroll practices, provided, that any such installment
payments that would otherwise be paid prior to the Company’s first regular
payroll date that occurs on or after the 60th day following the date
of Employee’s Separation from Service (the “First Pay Date”) shall be paid on
the First Pay Date.  Notwithstanding the foregoing, in the event of Employee’s
death during the Severance Period, all remaining Severance Payments due him
shall be paid in a lump sum within 30 days of Employee’s death.  Likewise,
notwithstanding the other provisions of this
Section 6(g)(i), in the event of a termination for convenience by the Company
or termination by Employee for Good Reason within two years following the
occurrence of a “change in control event” within the meaning of Treasury
Regulation Section 1.409A‑3(i)(5), the Severance Payment shall be
paid in a lump sum on the Company’s first regular payroll date that occurs on or
after 30 days of the date of Employee’s Separation from Service.

(ii)



Continued Health Insurance Benefits.  For a period of
24 months following Employee’s Separation from Service

7

 

--------------------------------------------------------------------------------

 

 

(which period of 24 months shall include and run concurrently with any so‑called
COBRA continuation period
applicable to Employee and/or his eligible dependents under
Section 4980B of the Code, and may be subject to Employee and/or his
eligible dependents electing  such continuation coverage), provided,  however,
that (A) during the first 12 months of such coverage, the Company shall continue
to provide health insurance benefits to Employee and any eligible dependents at
the Company’s expense (other than Employee’s monthly cost‑sharing contribution
under the Company’s group health plan, as in effect on the date of Employee’s
Separation from Service), and (B) during the remaining 12 months of such
coverage, the Company shall continue to provide health insurance benefits
to Employee and any eligible dependents at Employee’s expense.  Notwithstanding
the previous sentence, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act and any applicable non‑discrimination requirement thereunder or otherwise),
the Company shall in lieu thereof provide to Employee a taxable monthly payment
in an amount equal to the monthly COBRA premium that Employee would be required
to pay to continue his and his covered dependents’ group health coverage in
effect on the Date of Termination for the 12 month period following the date of
Employee’s Separation from Service (which amount shall be based on the premium
for the first month of COBRA coverage), less the amount of Employee’s monthly
cost‑sharing contribution under the Company’s group health plan, as in effect on
the date of Employee’s Separation from Service at employee rates in effect
thereunder as of the Separation from Service.

(h)



Effect of Termination.  Subject to Section 24 hereof (regarding section 409A
compliance), upon the termination of Employee’s employment for any reason, all
earned, unpaid Base Salary and all accrued, unused Paid Time Off shall be paid
to Employee within 30 days of the date of Employee’s termination of employment,
or earlier if required by law.  With the exception of any payments to which
Employee may be entitled pursuant to Section 5(a) (regarding business expenses)
and Section 6(g) (regarding severance benefits), the Company shall have no
further obligation under this Agreement to make any payments to Employee.

8

 

--------------------------------------------------------------------------------

 

 

7. Conflicts of Interest.  Employee agrees that Employee shall promptly disclose
to the Board any conflict of interest involving Employee upon Employee becoming
aware of such conflict.

8. Confidentiality.  Employee acknowledges and agrees that, in the course of
Employee’s employment with the Company and the performance of Employee’s duties
on behalf of the Company Group hereunder, Employee will be provided with, and
have access to, valuable Confidential Information (as defined below) of the
Company Group and exchange for other valuable consideration provided hereunder,
Employee agrees to comply with this Section 8 and Section 9.

(a)



Employee covenants and agrees, both during the term of the Employment
Period and thereafter that, except as expressly permitted by this Agreement or
by directive of the Board, Employee shall not disclose any Confidential
Information to any person or entity and shall not use any Confidential,
Information except for the benefit of the Company Group.  Employee shall take
all reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is stored). 
This covenant shall apply to all Confidential Information, whether now known or
later to become known to Employee during the Employment Period.

(b)



Notwithstanding Section 5(a), Employee may make the following disclosures and
uses of Confidential Information:

(i)



disclosures to other employees of the Company Group in connection with the 
faithful performance of duties for the Company Group;

(ii)



disclosures to customers and suppliers when, in the reasonable and good faith
belief of Employee, such disclosure is in connection with Employee’s performance
of services under this Agreement and is in the best interests of the Company
Group;

(iii)



disclosures and uses that are approved by the Board;

(iv)



disclosures to a person or entity that has been retained by the Company Group to
provide services to the Company Group, and has agreed in writing to abide by the
terms of a confidentiality agreement;

(v)



disclosures for the purpose of complying with any applicable laws or regulatory
requirements;

(vi)



disclosures to Employee’s legal, tax or financial advisors for the purpose of 
assisting such advisors in providing 

9

 

--------------------------------------------------------------------------------

 

 

advice to Employee, provided, however, that such advisors agree to maintain the
confidentiality of such disclosures; or

(vii)



disclosures that Employee is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law; provided,  however, that, prior to any such disclosure, Employee shall, to
the extent legally permissible:

(A)



provide the Board with prompt notice of such requirements so that the Board may
seek a protective order or other appropriate remedy or waive compliance with the
terms of this Section;

(B)



consult with the Board on the advisability of taking steps to resist or narrow
such disclosure; and

(C)



cooperate with the Board (at the Company’s cost and expense) in any attempt the
Board may make to obtain a protective order or other appropriate remedy or
assurance that confidential treatment will be afforded the Confidential
Information; and in the event such protective order or other remedy is not
obtained, Employee agrees (y) to furnish only that portion of the Confidential
Information that is legally required to be furnished, as advised by counsel to
Employee, and (z) to exercise (at the Company’s
reasonable cost and expense) all reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.

(c)



Upon the expiration of the Employment Period and at any other time upon request
of the Company, Employee shall surrender and deliver to the Company all
documents (including, without limitation, electronically stored information) and
other material of any nature containing or pertaining to all Confidential
Information in Employee’s possession and shall not retain any such document or
other material.  Within 10 days of any such request, Employee shall certify to
the Company in writing that all such materials have been returned to the
Company.

(d)



All non‑public information, designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during the Employment Period
(whether during business hours  or otherwise and whether on  the

10

 

--------------------------------------------------------------------------------

 

 

Company’s premises or otherwise) that relate to the Company Group’s
businesses or properties, products or services (including, without
limitation, all such information relating to corporate opportunities, business
plans, strategies for developing business and market share, research, financial
and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as
“Confidential Information.”    Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
e‑mail, voice mail, electronic databases, maps, drawings, architectural
renditions, models and all other writings or materials of any type including or
embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other  similar forms of
expression are and shall be the sole and exclusive property of the Company Group
and be subject to the same restrictions on disclosure applicable to all
Confidential Information pursuant to this Agreement.

9. Non‑Competition.

(a)



The Company shall provide Employee access to the Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the access to Confidential
Information, has voluntarily agreed to the covenants set forth in this
Section.  Employee further agrees and acknowledges that the limitations and
restrictions set forth herein, including, but not limited to, geographical and
temporal restrictions on certain competitive activities, are reasonable and not
oppressive and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information and substantial and legitimate business interests and
goodwill.

(b)



During the Employment Period and for a period of two years (the
“Restricted Period”) following the termination of the Employment Period for any
reason, Employee shall not, for whatever reason and with or without cause,
either individually or in partnership or jointly or in
conjunction with any other Person or Persons as principal, agent, employee,
shareholder (other than holding equity interests listed on a United States stock
exchange or automated quotation system that do not exceed 5% of the outstanding
shares so listed), owner, investor, partner or in any other manner whatsoever,
directly or indirectly, engage in or compete with the Business anywhere in the
world.

11

 

--------------------------------------------------------------------------------

 

 

(c)



During the Restricted Period, Employee shall not (i) knowingly induce or attempt
to induce any other Person known to Employee to be a customer of the Company or
its affiliates (each, a “Customer”) to cease doing any business with the Company
or its affiliates anywhere in the world or (ii) solicit business involving the
Business from, or provide services related to the Business to, any Customer.

(d)



During the Restricted Period, Employee shall not solicit the employment of any
individual who is an employee of the Company or its affiliates, except that
Employee shall not be precluded from soliciting the employment of, or hiring,
any such individual (i) whose employment with the Company or one of its
affiliates has been terminated before entering into
employment discussions with such Seller, (ii) who initiates discussions with
Employee regarding employment opportunities with Employee or (iii) responds to a
general advertisement or other similarly broad form of solicitation for
employees.

(e)



For purposes of this Section 9, the following terms shall have the following
meanings:

(i)



“Business” shall mean the business of providing natural gas compression services
through the deployment and maintenance of on‑site compressor packages and any
other line of business in which the Company Group is engaged at the time of
termination or has taken substantial steps to enter during the Employment Period
and is actively pursuing at the time of termination.

(ii)



“Person” means any individual, corporation, partnership, limited liability
company, association, trust, incorporated organization,
other entity or group (as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended).

(f)



Because of the difficulty of measuring economic losses to the Company Group as a
result of a breach of the foregoing covenants, and because of
the immediate and irreparable damage that could be caused to the Company Group
for which it would have no other adequate remedy, Employee agrees that the
foregoing covenant may be enforced by the Company, in the event of breach by
Employee, by injunctions and restraining orders and that such enforcement shall
not be the Company’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company.

(g)



The covenants in this Section 9 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  Moreover, in the event any arbitrator or court of

12

 

--------------------------------------------------------------------------------

 

 

competent jurisdiction shall determine that the scope, time or territorial .
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which the panel or
court deems reasonable, and this Agreement shall thereby be reformed.

(h)



All of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement; and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants.

10. Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee agrees to assign and does hereby assign, all right, title and
interest (including, but not limited, to patent rights, copyrights, trade secret
rights, mask work rights, trademark rights, and all other intellectual and
industrial property rights of any sort throughout the world) relating to any and
all inventions (whether or not patentable), works of authorship, mask works,
designs, ideas and information authored, created, contributed to, made or
conceived or reduced to practice, in whole or in part, by Employee during
the Employment Period which either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s time or with the use of any of the
Company Group’s equipment, supplies,
facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”); and
Employee will promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the Employment Period and in the scope of Employee’s employment
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act.  Employee agrees to perform, during and after the Employment Period, all
reasonable acts deemed necessary by the Company Group to assist the Company, at
the Company’s expense, in obtaining and enforcing its rights throughout the
world in the Company Intellectual Property.  Such acts may include, but are not
limited to, execution of documents and assistance or cooperation (a) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (b) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (c) in other legal proceedings
related to the Company Intellectual Property.

11. Arbitration.

(a)



Subject to Section 11(b), any dispute, controversy or claim between Employee and
the Company arising out of or relating to this Agreement or Employee’s
employment with the Company will be finally settled by arbitration in Austin,
Texas before, and in accordance with the rules for the resolution of employment
disputes then in effect of, the American Arbitration Association (“AAA”).  The
arbitration award shall be final and binding on both parties.

13

 

--------------------------------------------------------------------------------

 

 

(b)



Any arbitration conducted under this Section 11 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then applicable
rules of the AAA.  The Arbitrator shall expeditiously (and, if possible, within
90 days after the selection of the Arbitrator) hear and decide all matters
concerning the dispute.  Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as he or she deems relevant to the
dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator, except to the
extent any information so requested is subject to an attorney‑client or other
privilege and, if the information so requested is proprietary or subject to a
third party confidentiality restriction, the arbitrator shall enter an order
providing that such material will be subject to a confidentiality agreement),
and (ii) grant injunctive relief and enforce specific performance.  The decision
of the Arbitrator shall be rendered in writing, be final, non‑appealable and
binding upon the disputing parties and the parties agree that judgment upon the
award may be entered by any court of competent jurisdiction; provided, that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party.

(c)



Each side shall share equally the cost of the arbitration and bear its own
costs and attorneys’ fees incurred in connection with any arbitration, unless the Arbitrator determines that compelling reasons exist for
allocating all or a portion of such costs and fees to the other side.

(d)



Notwithstanding Section 11(a), an application for emergency or temporary
injunctive relief by either party shall not be subject to arbitration under this
Section; provided,  however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section.

(e)



By entering into this Agreement and entering into the arbitration provisions of
this Section 11, THE PARTIES EXPRESSLY
ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVING THEIR RIGHTS TO A JURY TRIAL.

(f)



Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.

12. Defense of Claims.  Employee agrees that, during the Employment Period and
thereafter, upon request from the Company, Employee will reasonably
cooperate with the Company Group in the defense of any claims or actions that
may be made by or against the

14

 

--------------------------------------------------------------------------------

 

 

Company Group that relate to Employee’s actual or prior areas of responsibility,
except if Employee’s reasonable interests are adverse to the Company or its
Affiliate(s), as applicable, in such claim or action.  The Company agrees to pay
or reimburse Employee for all of Employee’s reasonable travel and other direct
expenses incurred, or to be reasonably incurred, to comply with Employee’s
obligations under this Section, provided, Employee provides reasonable
documentation of same and obtains the Company’s prior approval for incurring
such expenses.  After the expiration of one year following the date of
Employee’s Separation from Service, the Company will compensate Employee for the
time Employee spends on reasonable cooperation and assistance at the Company’s
request at a rate per hour calculated, by dividing his annualized Base Salary at
the end of the Employment Period by 2,080.

13. Withholdings; Deductions.  The Company may withhold and deduct from any
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes or other amounts as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

14. Title and Headings; Construction.  Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.    Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.  The words “herein”, “hereof,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.

15. Applicable Law; Submission to Jurisdiction.    This Agreement shall in all
respects be construed according to the laws of the State of Texas.  With respect
to any claim or dispute related to or arising under this Agreement, the parties
hereby consent to the arbitration provisions of Section 11 above and recognize
and agree that should any resort to a court be necessary and permitted under
this Agreement, then they consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Austin, Texas.

16. Entire Agreement and Amendment.  This Agreement,-including the Operating
Agreement, the terms of which are incorporated herein by reference, contains
the entire agreement of the parties with respect to the matters covered herein;
moreover, this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof; provided,  however, that, notwithstanding anything to the
contrary in the Operating Agreement, the definitions of “Cause” and “Good
Reason” in this Agreement shall apply in lieu of those same defined terms in the
Operating Agreement when and to the extent those defined terms are applicable to
Employee under the Operating Agreement.  This Agreement may be amended only by a
written instrument executed by both parties hereto.

17. Waiver of Breach.  Any waiver of this Agreement must be executed by the
party to be bound by such waiver.  No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of

15

 

--------------------------------------------------------------------------------

 

 

any breach will not deprive such party of the right to take action at any time
while such breach continues.

18. Assignment.    This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement to any
member of the Company Group and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

19. Affiliates.    For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by or Under Common Control with
such person or entity, but with respect to the Company, specifically does not
mean Riverstone, the entities Controlling it, and its investment
funds, partners of its investment funds, and its portfolio companies other than
the Company and its subsidiaries.    The term “Control,” including the
correlative terms “Controlling,” “Controlled by,” and “Under Common Control
with” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any Company or other ownership interest, by contract or otherwise) of a
person or entity.    For the purposes of the preceding sentence, Control shall
be deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation more than
50% of the outstanding voting securities thereof; (b) in the case of a limited
liability company, partnership or joint venture, the right to more than 50% of
the distributions therefrom (including liquidating distributions); or (c) in the
case of any other person or entity, more than 50% of the economic or beneficial
interest therein.

20. Notices.  Notices provided for in this Agreement shall be in writing and
shall be
deemed to have been duly received (a) when delivered in person or sent by facsimile
transmission, (b) on the first business day after such notice is sent by
air express overnight courier service, or (c) on the third business day
following deposit in the United States mail,
registered or certified mail, return receipt requested, postage prepaid and addressed, to the
following address, as applicable:

If to the Company, addressed to:

 

USA Compression Management Services, LLC

100 Congress Avenue, Suite 1550

Austin, TX  78701

Attn:  J. Gregory Holloway

Facsimile:  (512) 473‑2616

 



16

 

--------------------------------------------------------------------------------

 

 

and a copy to:

 

R/C IV USACP Holdings, L.P.

c/o Riverstone Holdings, LLC

712 Fifth Avenue, 51st Floor

New York, NY  10019

Attn:  Andrew W. Ward

Facsimile:  (212) 993‑0077

 

and a copy to:

 

Vinson & Elkins

1001 Fannin Street

Suite 2500

Houston, Texas 77002-6760

Attn:  E. Ramey Layne

Facsimile:  (713) 751‑5396

 

If to Employee, addressed to:

 

William G. Manias

Facsimile:  (___) ___‑____

 

21. Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22. Deemed Resignations.  Unless otherwise agreed to in writing by the Company
and Employee prior to the termination of Employee’s employment, any termination of
Employee’s employment shall constitute:  (a) an automatic resignation of
Employee as an officer of the Company and each member of the Company Group, as
applicable, and (b) an automatic resignation of Employee from the Board (if
applicable), from the board of directors or managers of any member of the
Company Group (if applicable) and from the board of directors or managers or any
similar governing body of any corporation, limited liability entity or other
entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Employee serves as the
Company’s or such Affiliate’s designee or other representative (if applicable).

23. Key Person Insurance.    At any time during the Employment Period, the
Company shall have the right to insure the life of Employee for the Company’s
sole benefit.  The Company shall have the right to determine the amount of
insurance and the type of policy.    Employee shall cooperate with the Company
in obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier
and by executing all necessary documents reasonably required by any insurance carrier.

17

 

--------------------------------------------------------------------------------

 

 

Employee shall incur no financial obligation by executing any required document,
and shall have no interest in any such policy.

24. Compliance with Section 409A.

(a)



The severance pay and benefits provided under this Agreement are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code (the
“Code”), and any ambiguous provision shall be construed in a manner consistent
with such intent.  For purposes of this Agreement, a “Separation from Service”
shall mean Employee’s “separation from service” as such term is defined in
Treasury Regulation Section 1.409A‑1(h) or any successor regulation. 
Each separate severance payment and each severance installment payment shall be
treated as a separate payment under this Agreement for all purposes.  To the
extent that Employee is a “specified employee” within the meaning of
Section 1.409A‑l(i)(l) of the Department of Treasury Regulations, any amounts
that would otherwise be payable by reason of such separation from service and
are not otherwise exempt from the provisions of Section 409A of the Code will
delayed for a period of six months from the date of such Separation from
Service, in which case the payments that would otherwise have been paid during
such six month period shall be paid in a lump sum on the first day of the
seventh month after the date of the Separation from Service and the remainder of
such payments, if any, will be made pursuant to their terms.

(b)



Notwithstanding anything to the contrary in this Agreement, in‑kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in‑kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Employee and, if timely submitted, reimbursement payments
shall be promptly made to Employee following such submission, but in no event
later than December 31st of the calendar year following the calendar year in
which the expense was incurred.  In no event shall Employee be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.  This paragraph shall only
apply to in‑kind benefits and reimbursements that would result in taxable
compensation income to Employee.

(c)



If any amount payable hereunder would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payment is
not delayed as provided in Section 409A(a)(2)(B) of the Code, then the payment
of such amount shall be delayed and paid, without interest, in a lump sum on the
earliest of:  (i) Employee’s death, (ii) the

18

 

--------------------------------------------------------------------------------

 

 

date that is six months after the date of Employee’s Separation from Service
with the Company (or if such payment date does not fall on a business day of
Company, the next following business day of the Company), or (iii) such earlier
date upon which such payment can be paid under Section 409A of the Code without
being subject to such additional taxes and interest.

[Signature Page Follows]

 



19

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed in its name and on its behalf, as of the Effective Date.

EMPLOYEE:

 

 

/s/ William G. Manias

William G. Manias

 

 

COMPANY:

 

USA COMPRESSION MANAGEMENT SERVICES, LLC

 

 

 

By:/s/Joseph C. Tusa, Jr.

Joseph C. Tusa, Jr.

President

 

 

 



Signature Page to
Employment Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of July
__, 2013 by and among William G.
Manias (“Employee”) and USA Compression Management Services, LLC (the
“Company”).

(a) For good and valuable consideration, including the Company’s provision of a
severance payment to Employee in accordance with Section 6(f) of the Employment
Agreement, Employee hereby releases, discharges and forever acquits each member
of the Company Group and their respective Affiliates (each as defined in the
Employment Agreement, provided,  however, that for purposes of this Agreement,
“Affiliates” shall
expressly include Riverstone, the entities Controlling it, and its investment funds,
partners of its investment funds, and its and their portfolio companies other
than the Company) and subsidiaries and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, representatives, successors and assigns of the foregoing, in
their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and hereby waives, any and all claims, damages,
or causes of action of any kind related to Employee’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter on or prior to the date of the execution of this
Agreement including, without limitation, any alleged violation through the date
of this Agreement of:  (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) Employee Retirement Income Security Act of
1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the National Labor
Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993; (xi) any state
anti‑discrimination law; (xii) any state wage and hour law; (xiii) any other
local, state or federal law, regulation or ordinance; (xiv) any public policy,
contract, tort, or common law claim; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvi) any
and all rights, benefits or claims Employee may have under any employment
contract, incentive compensation plan or stock option plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Employment Agreement and any stock option or other equity
compensation agreement between Employee and the Company and (xvii) any claim for
compensation or benefits of any kind not expressly set forth in the Employment
Agreement or any such stock option or other equity compensation agreement
(collectively, the “Released Claims”).  In no event shall the Released Claims
include (i) any claim which arises after the date of this Agreement, (ii) any
claim to vested benefits under an employee benefit plan, (iii) any claims for
contractual payments under the Employment Agreement,
or (iv) any claims under the Operating Agreement of the Company.  This Agreement
is not intended to indicate that any such claims exist or

Exhibit A‑1

 

--------------------------------------------------------------------------------

 

 

that, if they do exist, they are meritorious.  Rather, Employee is simply
agreeing that, in exchange for the consideration recited in the first sentence
of this paragraph, any and all potential claims of this nature that Employee may
have against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived.  By signing this Agreement, Employee
is bound by it.  Anyone who succeeds to Employee’s rights and responsibilities,
such as heirs or the executor of Employee’s estate, is also bound by this
Agreement.  This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit. 
Notwithstanding the release of liability contained herein, nothing in this
Agreement prevents Employee from filing any non‑legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the .EEOC or
comparable state or local agency; however, Employee understands and agrees that
Employee is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC or comparable state or local agency
proceeding or subsequent legal actions.  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

(b) Employee agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims.  Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Employee has asserted
or may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.

(c) By executing and delivering this Agreement, Employee acknowledges that:

(i)



He has carefully read this Agreement;

(ii)



He has had at least [21] [45] days to consider this Agreement before the
execution and delivery hereof to the Company.   [Add if 45 days applies:  , and
he acknowledges that attached to this Agreement are (A) a list of the positions
and ages of those employees selected for termination (or participation in the
exit incentive or other employment termination program); (B) a list of the ages
of those employees not selected for termination (or participation in such
program); and (C) information about the unit affected by the employment
termination program of which his termination was a part, including any
eligibility factors for such program and any time limits applicable to such
program];

Exhibit A‑2

 

--------------------------------------------------------------------------------

 

 

(iii)



He has been and hereby is advised in writing that he may, at his option, discuss
this Agreement with an attorney of his choice and that he has had adequate
opportunity to do so;

(iv)



He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those stated in the Employment
Agreement and herein; and he is signing this Agreement voluntarily and of his
own free will, and that he understands and agrees to each of the terms of this
Agreement; and

(v)



With the exception of any sums that he may be owed pursuant to Section 6(f) of
the Employment Agreement, he has been paid all wages and other compensation to
which he is entitled under the Agreement and received all leaves (paid and
unpaid) to which he was entitled during the Employment Period (as defined in the
Employment Agreement).

Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven‑day period beginning on the date Employee delivers this Agreement to the
Company (such seven day period being referenced to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Employee and must be delivered to [name, address] before 11:59 p.m., Austin,
Texas time, on the last day of the Release Revocation Period.  If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio.  No
consideration shall be paid if this Agreement is revoked by Employee in the
foregoing manner.

Executed on this _____ day of _________________________, 201__.



William G. Manias

 

 

Exhibit A‑3

 

--------------------------------------------------------------------------------